office_of_chief_counsel internal_revenue_service memorandum number release date cc gls egg jvformagus cc pa ansolodchikova gl-134889-14 uilc date date to timothy b heavner associate area_counsel richmond small_business self-employed from kirsten n witter branch chief general legal services susan t mosley branch chief procedure administration subject authority to sign letter issue whether a gs-12 revenue_officer ro has the delegated authority to sign letter conclusion yes the ro is authorized to sign letter and the letter is not defective because it was not signed by a district_director facts the facts we were provided indicate that the letter sent to the taxpayer’s employer was signed by the gs-12 ro assigned to the case the employer argue sec_1 letter is sent to a taxpayer’s employer when the service levies on the taxpayer’s take home pay and the taxpayer is not entitled to levy exemptions gl-134889-14 that the letter is defective because sec_301_6334-2 states that i n the case of a taxpayer who has more than one source of wages salary or other income the district_director may elect to levy on only one or more sources while leaving other sources of income free from levy in such a case the district_director must notify the employer or other person upon whom the levy is served that no amount of the taxpayer’s wages salary or other income is exempt from levy emphasis added because the letter which operates to notify an employer that no amount of the taxpayer’s wages is exempt from levy was not signed by a district_director the employer argues it cannot rely on the ro’s instruction that the income stream is exempt from levy accordingly the employer contends that normal exemptions under sec_6334 should apply to reduce the amounts turned over to the service discussion sec_6331 authorizes the commissioner to collect delinquent taxes by levy upon a taxpayer’s property and rights to property sec_301_6331-1 states that the district_director may levy upon any property or rights to property whether real or personal tangible or intangible belonging to the taxpayer sec_301_6334-2 provides if the wages salary or other income that is left free from levy equals or exceeds the amount to which the taxpayer would be entitled as an exemption to levy under sec_6334 then the district_director may treat no amount of the wages or salary on which the district_director elects to levy as exempt the regulations specify in these circumstances that the district_director must notify the employer or other person upon whom the levy is served that no amount of the taxpayer’s wages salary or other income is exempt from levy letter is used for this purpose the employer may then rely on the notification in paying over amounts pursuant to the levy in the absence of the notification the employer is responsible for determining the exempt_amount pursuant to sec_301_6334-3 sec_301_6334-2 and sec_301_6334-3 were promulgated in and amended in before the restructuring and reform act of rra’98 rra ’98 required the service to modify its organizational structure to feature operating units that would serve particular groups of taxpayers with similar needs the restructuring of the irs resulted in the elimination of certain positions including the position of district_director in proposed amendments to cfr part it is explained that the title of district_director was replaced with area director see fr date the elimination of the title district_director is also evidenced by the fact that in delegation_order the commissioner indicated that any authority previously delegated to district directors through the treasury regulations was now delegated to assistant deputy commissioners division commissioners chiefs and certain directors irm based on the foregoing it is apparent that the position of district_director no longer exists and the position referred to in sec_301 is now area director in delegation_order d o the commissioner re-delegated the authority to issue a gl-134889-14 notice_of_levy from area directors to gs-09 insolvency employees technical service advisors gs-09 revenue officers gs-09 tax resolution representatives gs-06 tax examiners and collection representatives in sbse and w_i responsible for collection matters see irm since the lowest level to which the authority was delegated is a gs-09 ro a gs-12 ro would also be authorized to issue a notice_of_levy see irm every intervening line supervisory position up to and including the commissioner has the same authority while a letter is not specifically enumerated in d o or any other delegation_order the purpose of the letter is to effectuate a levy issuing the notification is a central component in the procedures to levy on wages when the taxpayer has more than one source_of_income accordingly it follows that authority to issue a letter is included in the authority to issue a notice_of_levy as set forth in d o aside from d o several other sections of the irm indicate that a ro is authorized to issue a notice_of_levy irm states that revenue officers while acting in the course of their duties on behalf of the area director in levying upon property of the taxpayer are delegates of the secretary of treasury having power to levy likewise irm notice_of_levy overview indicates that chapter dollar_figure of the irm provides ros an overview of the levy process further irm preparing the notice_of_levy indicates that a ro is not required to physically sign a levy rather his stamped or electronic signature will suffice finally while irm which indicates that a letter should be used to inform an employer that no wages are exempt from levy does not specifically say that ros may sign letters it is located in chapter which as stated above instructs ros on levy procedures in addition to delegation orders and the irm the gs-12 ro’s position description also makes clear that ros may execute levies the position description for a gs-12 ro within sbse states numerous times that the officer will collect delinquent tax and take enforced collection actions using collection tools such as levies further under supervisory controls the position description states that the officer will decide when to take appropriate collection actions and will obtain managerial concurrence only when necessary based on the foregoing it is our opinion that a gs-12 ro is authorized to sign a letter issuing a notice_of_levy to an employer in cases in which no amount of the wages is exempt from levy gl-134889-14 if you have any questions please contact jennifer formagus at or alina solodchikova at by _____________________________ susan t mosley branch chief procedure administration cc deborah c stanley assistant division counsel general litigation small_business self-employed lisa p lafferty general attorney small_business self-employed
